Citation Nr: 1232875	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

3.  Entitlement to service connection for residuals of a bilateral eye injury.

4.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record. 

The Board observes that the Veteran filed a notice of disagreement and a substantive appeal with an October 2008 rating decision denying entitlement to service connection for a fractured jaw. In a subsequent March 2011 rating decision, the RO granted entitlement to residuals of a fractured jaw, effective May 14, 2008 (his date of claim).  As the Veteran did not appeal the effective date or rating assigned, this issue is not in appellate status.  


FINDINGS OF FACT

1.  The Veteran's lung disorder had its onset in service or is otherwise etiologically related to his active service.

2.  The Veteran's anxiety disorder had its onset in service or is otherwise etiologically related to his active service.


3.  The Veteran's presbyopia is not a disability for VA compensation purposes.

4.  A preponderance of the evidence of record does not show that the Veteran has 
currently diagnosed residuals related to in-service bilateral eye trauma.

5.  Headaches, claimed as residuals of a head injury, are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Recurrent bronchitis, claimed as a lung disorder, was incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  An acquired psychiatric disorder, to include anxiety, was incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Residuals of a bilateral eye injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Residuals of a head injury were not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues of entitlement to service connection for a lung disorder, acquired psychiatric disorder, residuals of a bilateral eye injury, and residuals of a head injury, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the Veteran's claims for a lung disorder and an acquired psychiatric disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to his claims for service connection for residuals of a bilateral eye injury and residuals of a head injury, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter additionally notified him of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2008.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained and associated with the claims file.  The Veteran's VA (Virtual VA treatment records) and private treatment records are also of record.  His Virtual VA file has been reviewed.  No outstanding evidence, with respect to these issues, has been indentified that has not otherwise been obtained.

Discussion of the Veteran's March 2012 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for residuals of a bilateral eye injury and residuals of a head injury were identified as issues at the hearing.  Sources of evidence relevant in this regard were identified during this process.  Moreover, the record was held open for 60 days in order to enable the Veteran to submit any outstanding records and obtain medical opinions.  No records, pertaining to these two issues, were submitted.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect to his residuals of a bilateral eye injury and head injury claims, the Veteran was afforded July 2011 VA examinations and opinions, to address the nature and etiology of the Veteran's disorders.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2011 VA examinations and opinions obtained are more than adequate.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung Disorder

In terms of his present disability, the Board notes that VA treatment records confirm that the Veteran has a diagnosis of recurrent bronchitis.  See March 2012 Letter from VA Treating Physician.  As such, the evidence demonstrates the existence of a current lung disorder, meeting the first requirement for the establishment of service connection.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In considering in-service incurrence, the Board has considered that the service treatment records do not confirm that the Veteran suffered from a lung disorder.  Although October and November 1974 treatment records noted complaints of a cough, and an August 1976 treatment record noted difficulty breathing and excessive dry cough, a chronic lung disorder was not diagnosed.  In fact, the Veteran's October 1977 separation examination noted a normal clinical evaluation of his lungs.  Post-service records first reflect treatment associated with a persistent cough in July 1993, and for mild bronchitis in March 1995.  As noted above, more recent treatment records reflect a diagnosis of recurrent bronchitis. 

The Veteran essentially asserts that his lung disorder is the direct result of exposure to various chemicals such as thylene and naphtha that he was exposed to as an aircraft structural mechanic.  He testified that the only safety equipment he was issued were dust filter masks, or cartridge-type masks which did not filter the chemicals he was breathing in.  The Veteran testified at his Board hearing that at times he had to go into the intake of the A7E Corsair aircraft and clean from the motor to the mouth of the aircraft with aliphatic naphtha.  See BVA Hearing Transcript (T.) at 3.  A review of the Veteran's DD 214 reflects that his military occupational specialty was that of a "bodymen, transportation equipment." Moreover, the Board notes a July 1976 in-service treatment record which reflects that the Veteran had been cleaning a paint gun with toluene when it had splashed in his eyes.  The Board finds that it would have been consistent with the circumstances of his service for him to have to been exposed to various chemicals.  See 38 U.S.C.A. § 1154.  As such, the Board finds that it is reasonable to assume that the Veteran would have inhaled chemicals while performing his duties during his active duty service. 

Although there is an over 15-year gap between discharge and when the available post-service records first reflect complaints by the Veteran of lung related symptomatology, the weight of the competent evidence of record shows that his currently-diagnosed recurrent bronchitis was incurred in active service. 

Significantly, in a March 2012 letter from his VA treating physician of over 10 years, the VA physician indicated that he had had the opportunity to review the Veteran's service records.  He stated that during service the Veteran had been an aircraft structural mechanic and was exposed frequently to noxious fumes and solvents.  As noted above, the Board has conceded this exposure.  The VA treating physician noted that the Veteran has had recurrent bronchitis since this exposure.  He opined that based on this information it is likely that his recurrent lung problems are directly related to his exposure to fumes in service.  The Board finds that the March 2012 opinion essentially establishes that the onset of the Veteran's recurrent bronchitis occurred during his active service. 
 
Recognition is given to the fact that records in the claims file and Virtual VA file, reflect that the Veteran has smoked cigarettes, and that treatment records do not reflect lung related problems for over 15 years following service.  However, following a review record, examination of the Veteran, treatment of the Veteran for over ten years, and consideration of his reported history, the fact remains that a VA physician concluded that the Veteran's recurrent bronchitis had its onset during his active service.  There is no opinion to the contrary.

Therefore, based on the March 2012 VA treating physician's opinion, the Board finds that a grant of service connection for recurrent bronchitis is warranted.  Having resolved reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

In terms of his present disability, the Board notes that various VA treatment records confirm that the Veteran has a diagnosis of anxiety.  See March 2012 Letter for VA Treating Physician.  As such, the evidence demonstrates the existence of a current psychiatric disorder, meeting the first requirement for the establishment of service connection.  See also Shedden v. Principi.

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has considered a September 1975 service treatment record which noted complaints by the Veteran of the inability to sleep.  He also noted short periods of unrestful sleep.  The Veteran reported that although he feels tired he can't go to sleep.  It was noted that the Veteran did not show signs of significant psychological pathology.  An October 1977 separation examination noted a normal psychiatric evaluation. 

Post-service records first reflect complaints related to anxiety in March 1993.  A private treatment record noted that the Veteran had used Xanax in the past without problems.  Other treatment records note complaints of insomnia and anxiety. 

In this case, there is no dispute that Veteran is competent to report symptoms of an anxiety disorder, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  The Veteran testified at his March 2012 BVA Hearing that he began experiencing insomnia and restlessness in 1975 aboard the USS Kitty Hawk.  See T. at 10.  The Veteran testified that over the years he has had more trouble with sleeping and waking up in the middle of the night with bad dreams and restlessness.   He reported that he has self medicated with alcohol and drugs.  Id.  He reported that a doctor was finally able to recognize that he had an anxiety disorder and put him on Xanax to calm him down.  See T. at 11. 

The Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Although the Veteran did not report in-service onset in his earliest post-service treatment for anxiety, the undersigned found the Appellant's personal testimony to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Moreover, the Veteran has consistently provided a history of in-service onset of anxiety.  See May 2008 Claim, BVA Hearing Testimony.

Although there is an over 10 year gap between discharge and when the available post-service records first reflect complaints by the Veteran of anxiety, the Board finds that the weight of the competent evidence of record shows that his currently diagnosed anxiety was incurred in active service. 

Significantly, in a March 2012 letter from his VA treating physician of over 10 years, the VA physician indicated that he had had the opportunity to review the Veteran's service records.  He stated that the Veteran had problems with anxiety and insomnia as long as he had been treating him.  He stated that the Veteran's original problems with anxiety and insomnia were well documented in his service records.  The VA treating physician noted that the Veteran had no history of anxiety related issues before his service.  He noted the Veteran's reports of many "close calls" on the flight deck of the aircraft carrier he served on including watching the accidental death of one of his friends.  Based on this, the VA treating physician opined that it is likely that his anxiety issues are directly related to his experiences in service.  The Board finds that the March 2012 opinion essentially establishes that the onset of the Veteran's anxiety occurred during his active service. 
 
Recognition is given to the fact that the Veteran's alleged in-service incidents have not been confirmed.  Stressor verification is not necessary, however.  As noted, in-service treatment records do reflect complaints of insomnia, which was addressed by the treating physician.  Following a review of the record, examination of the Veteran, treatment of the Veteran for over ten years, and consideration of his reported history, the fact remains that a VA physician concluded that the Veteran's anxiety had its onset during his active service.  The occurrence of any of the reported stressors was more anecdotal than outcome determinative.  There is no opinion to the contrary.

Therefore, based on the March 2012 VA treating physician's opinion, the Board finds that a grant of service connection for anxiety is warranted.  The Board additionally notes that the Veteran has been diagnosed with depression during the appellate period.  See Virtual VA Treatment records.  There is no competent evidence relating this specific diagnosis to active service.  Nevertheless, as service connection for anxiety is being allowed, the underlying claim for service connection for an acquired psychiatric disorder is also being allowed.  Put another way, as all psychiatric disabilities are rated under the same diagnostic code, the determination as to whether the Veteran's depression is related to service is essentially moot.  

Having resolved reasonable doubt in the Veteran's favor, service connection for an anxiety disorder is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Eye Injury

The Veteran contends that he suffers from residuals of eye trauma that were incurred during active service.

As an initial matter, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

Service treatment records reflect that the Veteran sought treatment in October 1975 for a foreign body in his left eye.  A dust particle was removed and he was prescribed eye drops.  He was given a pericorneal injection.  His cornea was clear and full.  It was noted that it appeared to be conjunctivitis.  The Veteran sought treatment in July 1976 for chemicals in his eyes.  He reported that toluene had splashed in his eyes while cleaning a paint gun.  His eyes were washed and ophthetic drops were applied and his eyes were patched.  The following day the Veteran reported that his eyes continued to burn.  His vision was impaired.  The Veteran was instructed to continue on ophthalmic drops with no duty for 24 hours.  He was diagnosed with chemical burns and headaches.  Significantly, his October 1977 separation examination reflected a normal clinical evaluation of his eyes.  Moreover, it was noted that his vision was 20/20 in both eyes, that he had full field of vision, and intraocular tension reflected normal temperature and pressure.  The Board must underscore that no disability of the eyes was identified on examination.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

The evidence of the record shows that the Veteran has never been diagnosed with any residuals of eye trauma since he filed his claim for entitlement to service connection in May 2008.  The only disability identified during the applicable time period is a refractive error.  A July 2011 VA examination diagnosed the Veteran with presbyopia.  The Board finds that the July 2011 VA examination is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the VA examiner interviewed the Veteran, and conducted an eye evaluation.  The Board finds the VA examiner's determination that the Veteran does not have a diagnosis other than presbyopia to be of great probative value.

However, as discussed above, service connection may not be granted for refractive error of the eyes.  Moreover, service treatment records and VA treatment records do not show that the Veteran has any current eye disorder that resulted from a superimposed injury or disease to a defect such as refractive error. VAOPGCPREC 82-90 (July 18, 1990).  As such, entitlement to service connection must be denied due to lack of a present diagnosis and Shedden element (1) is not met as to this appeal.  Consequently, the Board also finds that entitlement to service connection for residuals of bilateral eye trauma is not warranted.

The Veteran is certainly competent to report that he experiences chronic residuals associated with his documented in-service eye injuries. The Board acknowledges his competency to report symptoms, related to his vision, as that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while he is competent to report the symptoms he experienced through his senses, he is not competent as a lay person to render a medical diagnosis or relate a medical disability to his period of service.  As noted above, the record was held open for 60 days following his BVA hearing to enable him the opportunity to submit evidence documenting a current eye disability, other than presbyopia and an opinion linking his current symptoms to service.  No such evidence was submitted by the Veteran. 

The Board finds that the medical evidence of record outweighs the Veteran's unsubstantiated lay testimony that he suffers from a chronic eye disorder, aside from presbyopia.  In sum, there is no competent medical evidence of record confirming the Veteran has a chronic eye disorder, for which service connection can be granted.  Moreover, the Board notes that the July 2011 VA examiner considered the Veteran's service treatment records, and the fact that he had gotten chemicals in his eyes while in service.  She noted that the Veteran was presbyopic.  The VA examiner opined that the Veteran's eye condition was less likely as not caused by or a result of chemical burns/traumatic brain injury because the only eye condition found on examination was presbyopia.  The VA examiner reiterated that presbyopia is a normal age-related change that causes near vision to be blurred and corrects with reading glasses.  She stated that there was no scarring from previous injuries viewed on examination.  There are no contradictory opinions of record. 

In sum, the Board finds that the criteria for entitlement to service connection for the claimed eye disorder has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for service connection for residuals of bilateral eye trauma must therefore be denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). As such, the appeal is denied.

Residuals of a Head Injury 

In considering in-service incurrence, the Board notes that the Veteran sought treatment for headaches lasting 2-3 days in June 1975.  A September 1975 treatment record noted trauma to the head 1 day prior.  An x-ray was negative and a neurological examination was within normal limits.  The Veteran was diagnosed with a mild concussion.  The Veteran sought treatment a few days later; he complained that he still had right frontal headaches.  A neurological examination was normal.  He additionally sought treatment for numerous symptoms, including a headache, in July 1976.  He reported that he had hit his head on a fire alarm box as he was running to get his eyes washed after chemicals had splashed in his eyes.  He was diagnosed with a headache.  The Veteran's October 1977 separation examination noted a normal clinical evaluation of his head. 

The Board notes that the Veteran's current complaints focus on recurring headaches.  He testified at his March 2012 BVA hearing that he gets them on a weekly basis.  See T. at 18. Based on the Veteran's service treatment records it is clear that the Veteran complained of headaches in service and suffered a head injury.  However, as will be discussed in more detail below, there is no indication that such exposure resulted in his current headache disorder.  

The post-service evidence does not reflect complaints or treatment for headaches until his May 2008 claim, over 30 years following the Veteran's separation from active duty service.  A diagnosis of a headache disorder was not made until a July 2011 VA examination.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his headache disorder for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his headache disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of headaches because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued headaches since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1977) and initial reported symptoms as early as 2008, over 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is simply no evidence, other than his own statements, to support his assertions of experiencing headaches since service.  


Next, the Board notes that although treatment records in the claims file note treatment from the early 1990's for other disabilities, the treatment records do not reference complaints by the Veteran attributed to residuals of a head injury.  Such seems at odds with the Veteran's present testimony.  Indeed, had the Veteran truly been experiencing chronic headaches since service, and due to a head injury, reporting this history of would have clearly been in the Veteran's best interest.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It was not reported until over a decade later and nearly three decades since service.  That too weighs against the credibility of the Veteran's assertions.

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's headache disorder to active duty, to include an inservice head injury.    

To that end, the Board has considered the July 2011 VA examinations undertaken to specifically address the Veteran's residuals of a head injury claim.  The July 2011 VA examiner considered that the Veteran had a mild concussion in September 1975 and that a neurological examination and x-ray at that time were negative.  He additionally considered the Veteran's reports of exposure to chemical spray in his eyes and the fact that he struck his head on a fire box in an attempt to rush to the sink to wash his eyes out.  The VA examiner addressed the Veteran's reports of headaches since that time, and reports of dizziness at times.  After reviewing the claims file and medical records, to include the Veteran's service treatment records, consideration of the Veteran's reported history and performing a physical examination, the VA examiner diagnosed the Veteran with a history of a mild concussion in 1975 with subjective history of headaches with normal examination.  However, the VA examiner further opined that the Veteran's subjective headaches were less likely related to the mild concussion and headaches while in the Navy.  Emphasis was placed on the fact that the neurological examination and x-rays were normal, and there was no chronicity of headaches while he was in the service and the separation examination was negative.  He additionally noted no chronicity of headaches or treatment of headaches after discharge from service. 

The Board finds that the July 2011 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the July 2011 examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed headaches, and active duty service.  Although the Veteran is competent to report that he has headaches, he is not competent to render a medical opinion as to the etiology of this disability.  In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's headaches and any instance of his military service, to include a head injury, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service headaches and head injury as well as his current symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service headaches and his current disorder.  In contrast, the July 2011VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the July 2011 VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current headaches are due to any event or injury in service. 

Further, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), other organic diseases of the nervous system, to include chronic headaches.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of chronic headaches within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for recurrent bronchitis, claimed as a lung disorder, is granted. 

Service connection for an acquired psychiatric disorder, to include anxiety, is granted. 

Service connection for residuals of a bilateral eye injury is denied.

Service connection for residuals of a head injury is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


